Name: Commission Regulation (EEC) No 2172/87 of 22 July 1987 amending Regulation (EEC) No 3466/86 fixing for the period 1986/87 certain coefficients applicable to cereals exported in the form of certain spirituous beverages
 Type: Regulation
 Subject Matter: Europe;  trade policy;  beverages and sugar
 Date Published: nan

 23 . 7. 87 Official Journal of the European Communities No L 202/57 COMMISSION REGULATION (EEC) No 2172/87 of 22 July 1987 amending Regulation (EEC) No 3466/86 fixing for the period 1986/87 certain coefficients applicable to cereals exported in the form of certain spirituous beverages Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Article 16 (6) thereof, Having regard to Council Regulation (EEC) No 1188/81 of 28 April 1981 laying down general rules for granting refunds adjusted in the case of cereals exported in the form of certain spirituous beverages and the criteria for fixing the amount of such refunds and amending Regula ­ tion (EEC) No 3035/80 concerning certain products not covered by Annex II to the Treaty (3), and in particular Article 12 thereof, Whereas, by Regulation (EEC) No 3466/86 (4), the Commission fixed the coefficients applicable to cereals exported in the form of malt whisky and grain whisky for the period 1 July 1986 to 30 June 1987. Whereas, however, the United Kingdom expressed a reservation as to the accuracy of the figure communicated and the coefficients could therefore only be fixed on a provisional basis ; whereas Article 1 allowed therefore for the retroactive adjustment of the coefficients on the basis of additional information to be supplied by the United Kingdom ; whereas the United Kingdom has now provided the Commission with that additional informa ­ tion ; whereas the coefficient should be redetermined on the basis of the corrected figures ; whereas Regulation (EEC) No 3466/86 should therefore be amended ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3466/86 is hereby amended as follows : 1 . Article 1 is replaced by the following : 'Article 1 For the period 1 July 1986 to 30 June 1987 the coeffi ­ cient referred to in Article 3 of Regulation (EEC) No 1188/81 and applicable to cereals used in the United Kingdom for the manufacture of Scotch whisky shall be as shown in the Annex.' 2. The Annex is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 182, 3 . 7 . 1987, p. 1 . (3) OJ No L 121 , 5. 5 . 1981 , p. 3 . (4) OJ No L 319 , 14. 11 . 1986, p. 30. No L 202/58 Official Journal of the European Communities 23 . 7. 87 ANNEX ANNEX Coefficients applicable in the United Kingdom I Coefficient applicable Period of application to barley processed into malt used for the manufacture of malt whisky to cereals used for the manufacture of grain whisky 1 July 1986 to 30 June 1987 0,519 0,509'